Citation Nr: 0930551	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from September 1982 to 
September 1986 and March 2003 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in August, Maine, on behalf 
of the RO in Indianapolis, Indiana.

Unfortunately, further development is required before the 
Board can adjudicate the Veteran's pending claim of 
entitlement to service connection.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Board notes that, in his March 2008 and June 2009 VA Form 
9's (Appeal to the Board of Veterans' Appeals), the Veteran 
requested a hearing before a Member of the Board (now called 
a Veterans Law Judge (VLJ)).  The Veteran indicated a desire 
to appear at a hearing before a Veterans Law Judge of the 
Board at his local regional office.  As such, the Veteran 
should be afforded an opportunity to provide testimony as to 
the issue on appeal via videoconference or in person at a 
Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 
(2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge of the Board at his 
local regional office, via 
videoconference or in person at a Travel 
Board hearing, per the Veteran's 
election, in accordance with the docket 
number of this case.  Notice of the 
scheduled hearing should be provided to 
the Veteran at his most recent address of 
record and a copy of such notice shall be 
associated with the Veteran's claims 
file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




